Citation Nr: 1547772	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  10-29 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by pain in the shoulders, wrists, and knees.

2.  Entitlement to service connection for stomach disorder. 

3.  Entitlement to service connection for scar, other than located on the right ankle. 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran was a member of the Army National Guard of Puerto Rico (ANGPR) from September 1974 to August 2003, which included periods of active duty training and inactive duty training. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which in pertinent part, denied a stomach disorder, a disorder manifested by joint pain, and a scar.

The Board remanded the matters on appeal in December 2012 and February 2014, to include verifying the Veteran's periods of active duty for training and inactive duty for training, obtaining outstanding VA and private treatment, translating documents from Spanish to English, and providing the Veteran with VA examination.   

In August 2015, while the case was in remand status, the Appeals Management Center (AMC) in Washington, D.C. granted service connection for right ankle and right foot disabilities (claimed as a right leg disorder) as well as residual surgical scar.  As such, those issues are no longer on appeal.  Since the report of a June 2013 VA examination reflected diagnoses of two scars, one located on the right ankle and the other one located on the head, that claim remains pending on appeal and the Board has re-characterized the claim as set forth above, on the title page.

During the pendency of the last remand, this appeal was converted to and processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  The competent medical evidence of record shows that the Veteran's disorder manifested by pain in the shoulders, wrists, and knees has been identified as arthritis. 

2.  The Veteran's arthritis involving his shoulders, wrists, and knees did not manifest until decades after his active period of service, and the preponderance of the evidence is against a finding that it is otherwise related to his active period of service, incurred during a period of active duty of training (ACDUTRA) or resulted from an injury incurred during a period of inactive duty for training (INACDUTRA). 

3.  The competent evidence of record does not shows that the Veteran's current stomach disorder manifested during his active period of service, and the preponderance of the evidence is against a finding that it is otherwise related to his active period of service or was incurred during a period of ACDUTRA. 

4.  The competent evidence of record shows that the Veteran's scar located on his head did not manifest until decades after his active period of service, and the preponderance of the evidence is against a finding that it is otherwise related to his active period of service, incurred during a period of ACDUTRA, or resulted from an injury incurred during a period of INACDUTRA.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for disorder manifested by pain in shoulders, wrists, and knees, identified as arthritis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for a stomach disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2015).

3.  The criteria for entitlement to service connection for scar, other than located on the right ankle, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Concerns 

As noted in the Introduction, the Board has remanded matters on appeal to the RO via the AMC in December 2012 and February 2014 for additional development. 

Primarily, each time on remand, the Board directed the RO to attempt to contact the appropriate service department to verify the Veteran's periods of active duty of training (ACDUTRA) and inactive duty for training (INACDUTRA) in the National Guard, obtain any outstanding VA and private treatment records, and provide the Veteran with VA examinations in conjunction with his claims.  Thereafter, the RO was readjudicate the claims based on all the evidence of record in supplemental statement of the case (SSOC). 

A review of the record shows that the Veteran's periods of active duty for training and inactive duty for training in the National Guard have been verified from 1975 to 2003. The claims folder contains the identified post-service private treatment, and the Veteran was provided with VA examinations in June 2013 in conjunction with his claims.  Thereafter, the claim was most recently readjudicated in the August 2015 SSOC.

The Board finds that there has been compliance with the previous December 2012 and February 2014 remand directives, and no further actions are required at this time.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47   (1999).

VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim. VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, VA sent letters to the Veteran in January 2009 and January 2013 that addressed of the elements concerning his claims for service connection.  The letter informed the Veteran of what evidence is required to substantiate the claims, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  The Veteran was also informed on how VA determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although the January 2013 letter was sent after his claims were originally adjudicated in 2009, the timing deficiency was cured with readjudication of the claim in the most recent supplemental statement of the case (SSOC) in August 2015.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, VA has made reasonable efforts to obtain any available pertinent service records as well as all relevant records adequately identified by the Veteran. The Veteran was provided with VA examinations in June 2013.  The VA examiners recorded the Veteran's reported history and the findings from clinical evaluation, and then provided medical opinions that addressed whether the diagnosed disorders were incurred during his period of active duty or related to any period of ACDUTRA or INACDUTRA.  The VA medical opinions were rendered after a review of the record and each examiner provided a comprehensive statement in support of their conclusions.  The Board finds that the VA examination reports are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Active military, naval, or air service includes any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78   (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).  The regulations concerning presumptive service connection, the presumption of soundness and the presumption of aggravation do not apply to periods of ACDUTRA or INACDUTRA.  Biggins, 1 Vet. App. at 474.

Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disorder was related to period of service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67   (Fed. Cir. 2004). 

Service connection may be granted on a presumptive basis for certain chronic diseases, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

 In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

 If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks entitlement to service connection for joint pain disorder involving his shoulders, wrists, and knees, a stomach disorder, and surgical scar.  The Veteran believes that his current diagnosed disorders are related to his period of service in the Puerto Rico Army National Guard (PRARNG) from September 1974 to August 2003.  

The Veteran had active duty from January 1975 to May 1975, and he served in the PRARNG from September 1974 to August 2003 with additional periods of ACDUTRA and INACDUTRA.  The in-service treatment records during this period are absent of any complaint, treatment, or diagnosis of arthritis or any chronic shoulder, wrist, or knee problems, stomach disorders, or suffered an injury that would have resulted in a residual surgical scar on his head.  While a July 1996 service treatment record shows that the Veteran presented with complaints of vomiting and diarrhea and he was placed on light duty and treated with Imodium, none of the subsequent service treatment records reflect complaints of chronic stomach-related problems.  

Pertinently, the Veteran's periodic service examinations dated in January 1984, January 1989, July 1993, and July 1996 do not indicate problems involving his shoulders, wrists, knees, stomach or residual surgical scar to head.  In the corresponding associated reports of medical history, the Veteran specifically denied experiencing painful joints, shoulder trouble, knee trouble, stomach trouble, or head injury.  

Post-service treatment records show that the Veteran began seeking treatment from his private primary care physician in July 2004 and he was subsequently treated for diverticulitis, polyarthralgia due to osteoarthritis, and cerebral aneurysm rupture.  In April 2006, the Veteran's private treatment records show that he presented with complaints of chronic diarrhea and diagnostic testing revealed findings of diverticulitis.  The Veteran suffered from a cerebral aneurysm rupture and repair in 2011, which resulted in a residual surgical scar to the head.  Private treatment records dated in 2012 show complaints of bilateral shoulder pain, but July 2012 x-ray reports were negative degenerative arthritis in both shoulders. Subsequent private x-rays dated in March 2013 show evidence of mild degenerative changes in both acromioclavicular joints of the shoulders. 

The Veteran was afforded with June 2013 VA examinations in conjunction with his claims for joint pain disorder involving his shoulders, wrists, and knees, stomach disorder, and scars.  The June 2013 VA examination reports show that the Veteran had current diagnoses of arthritis involving bilateral knees and hands, and a surgical scar on the right-side of the head.  The VA stomach examination report does not show the Veteran has a current diagnosis associated with the Veteran's claimed stomach problems.  

With respect to stomach claim, the VA examiner recorded the Veteran reported history of episodes of diarrhea eleven years ago, but he denied that these problems had an onset during a period of active duty for training.  He further reported that he sought treatment from a gastroenterology specialist and received prescription medication to treat his symptoms.  The VA examiner noted that the Veteran does not take any current medication for stomach problems and he denied any current stomach signs or symptoms.  The VA examiner concluded that it was less likely than not that the Veteran had current stomach problems incurred during or related to his military service based on a review of the claims folder as well as the Veteran's reports that his stomach problems did not have an onset during any period of military service. 

The VA joint examination report shows that the Veteran complained multiple joint pains that have existed for several years and have progressively worsened.  The Veteran informed the VA examiner that his multiple joint pains were attributed to arthritic conditions in his bilateral shoulders, bilateral wrists, and bilateral knees.  A whole body skeletal survey x-rays revealed findings of degenerative arthritis in hands and knees, but not in the shoulders.   The VA examiner concluded that it was less likely than not that the Veteran's arthritis in multiple joints was less likely than not incurred in or related to his military service based on a review of the claims folder.  Instead, the VA examiner found that the Veteran's arthritis was likely due to the natural aging process. 

The VA scar examination report shows that the Veteran had right fronto-temporoparietal surgical scar.  The Veteran informed the VA examiner that in 2011, he had a craniotomy surgery secondary to a cerebral aneurysm rupture.  The VA examiner concluded that based on a review of the claims folder and findings from clinical evaluation, the Veteran's surgical scar on the head was unrelated to any condition that was related to his period of service.  Rather, the Veteran's scar was incurred in 2011 after he underwent a craniotomy. 

Based on the foregoing, the Board finds that the Veteran's arthritis involving his shoulders, wrists, and knees, stomach disorder, and surgical scar on the head were not incurred in or aggravated by any period of his military service.  
 
The Veteran does not contend that his arthritis, stomach disorder, and surgical scar were related to his period of active service from January 1975 to May 1975.  The radiographic evidence of record does not show that the Veteran had arthritis involving his shoulders, wrists and knees, or does the medical evidence reflect findings of stomach problems and cerebral aneurysm rupture resulting in a surgical scar until decades later.  As shown above, the competent medical evidence does not show, and the Veteran has not asserted, that his current diagnosed arthritis involving shoulders, wrists, and knees, stomach problems, or surgical scar were incurred during his period of active service or within the first year afterwards.  38 C.F.R. §§ 3.303, 3.307, 3.309.

The Board also finds that the diagnoses of the Veteran's arthritis involving his shoulders, wrists, and knees, and diagnoses of stomach disorder and cerebral aneurysm do not correspond with a disease any period of ACDUTRA nor does the evidence show that the Veteran incurred injury to his shoulders, wrists, knees, or head during periods of INACDUTRA.  The Veteran's PRANG service treatment records do not show complaints of or treatment for injuries involving his shoulders, wrists, knees, stomach problems, or cerebral aneurysm.  Pertinently, the Veteran's period service examinations dated in January 1984, January 1989, July 1993, and July 1996 do not indicate problems involving his shoulders, wrists, knees, stomach, or head.  In the corresponding associated reports of medical history, the Veteran specifically denied experiencing painful joints, shoulder trouble, knee trouble, and stomach trouble.   

Post-service treatment records do not reflect radiographic evidence of degenerative arthritis involving his shoulders, knees, or wrists until after the Veteran's PRANG service.  Notably, consideration of presumptive service connection for chronic disease is not permissible for periods of ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).  Rather, the evidence must demonstrate disease or injury must have been incurred during a period of ACDUTRA or the injury incurred during a period of INACDUTRA to support award of service. 

The Veteran has not related the onset of arthritis in his shoulders, wrists, and knees to any particular period of ACDUTRA or as the result of any injury during a particular period of INACDUTRA.  The Board also notes that no medical opinion purports to relate his arthritis to a period of ACDUTRA or INACDUTRA.  Rather, the 2013 VA examiners opined that his arthritis involving his shoulders, wrists, and knees, stomach disorder, and surgical scar were not related to any particular period of service, to include ACDUTRA or INACDUTRA.  The VA examiner noted that each of the Veteran's claimed disorders did not have an onset until after his military service. The VA examiner found that the Veteran's arthritis involving his shoulders, knees, and wrists were likely do the natural aging process, and the Veteran's surgical scar was unrelated to any disease that was incurred during his military service.  

Although lay persons are competent to provide opinions on some medical issues, the etiology of arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The preponderance of the evidence is against the Veteran's claims. The benefit-of-the-doubt rule does not apply and service connection for joint pain disorder involving shoulders, wrists, knees, stomach disorder, and surgical scar, are denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55.



ORDER

Entitlement to service connection for a disorder manifested by pain in the shoulders, wrists, and knees, identified as arthritis, is denied.

Entitlement to service connection for stomach disorder is denied. 

Entitlement to service connection for scar, other than located on the right ankle, is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


